Citation Nr: 1113393	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include reflex sympathetic dystrophy of the left upper extremity due to surgical treatment by the Department of Veterans Affairs in January 1987.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1963 to October 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the supplemental statement of the case in April 2010, the Veteran submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has filed a claim pursuant to 38 U.S.C.A. § 1151 asserting that as a result of surgical treatment by VA in January 1987, she developed additional disability resulting in pain in her left chest wall and left upper extremity.  She has filed the disability as reflex sympathetic dystrophy of the left upper extremity, but the record demonstrates that other diagnoses, namely, Mondor's disease, a stretch injury, thoracic outlet syndrome, or myofascial pain syndrome.  




Multiple medical diagnoses that differ from the claimed condition, in this case, reflex sympathetic dystrophy of the left upper extremity, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of her condition in her application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran testified that she is receiving benefits from the Social Security Administration.  Based on the information in the record, the Board finds there is a reasonable possibility that the records could help substantiate the claim and VA is therefore obligated to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

Finally, as the evidence of record does not contain sufficient competent medical evidence to decide the claim, additional development is needed under the duty to assist.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a physician, who is not on the staff of the Sheridan or Cheyenne VAMC, to address the following:



a).  Did the Veteran incur additional disability resulting from the needle placement and excision of calcified mass from the left upper quadrant of the left breast, a procedure performed by VA in January 1987. 

The Veteran asserts that the additional disability is reflex sympathetic dystrophy of the left upper extremity, but the record shows other diagnoses, namely, Mondor's disease, a stretch injury, thoracic outlet syndrome, or myofascial pain syndrome.

b).  If the Veteran did incur additional disability due to VA's surgical treatment in January 1987 was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the surgical treatment, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

c).  If the additional disability was not due to fault on the part of VA, was the additional disability an event not reasonably foreseeable, that is, the additional disability was one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided. 

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

